10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00406-PSG Document1 Filed 07/12/19 Pagelof2 Page ID#:1
FILED

2019 JUL 12 PH 2:25

us

       

[

we A ae es
LOS ANGELES

BY: ene

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

UNITED STATES OF AMERICA, CR PY ao 0 0 4A 0 6-6
Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 1703(a): Delay and
Destruction of Mail by Postal
DERRICK STROUB, Service Employee Without Lawful
Authority]
Defendant.

 

 

 

 

The Grand Jury charges:

[18 U.S.C. § 1703 (a) ]

On or about September 22, 2016, in San Luis Obispo County,
within the Central District of California, defendant DERRICK STROUB,
an employee of the United States Postal Service, unlawfully secreted,
destroyed, detained, and delayed mail entrusted to him, which came
into his possession and was intended to be conveyed by the United

States mail, namely, approximately 220 election guides and

///
///

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00406-PSG Document1 Filed 07/12/19 Page2of2 Page ID #:2

approximately 250 political mailers that were addressed to United

States Postal Service mail recipients on mail routes to which

defendant STROUB was assigned to deliver mail.

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

SCOTT M. GARRINGER

Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

AGUSTIN D. OROZCO

Assistant United States Attorney
Public Corruption and Civil
Rights Section

A TRUE BILL

/5/

Foreperson

 
